DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          NINA SOLONENKO,
                              Appellant,

                                     v.

                      VOGUE PROPERTIES, LLC,
                             Appellee.

                               No. 4D17-722

                           [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara A. McCarthy, Judge; L.T. Case No. CACE14-
019075(21).

   Andrey Solonenko, Esq., Miramar, for appellant.

   Gerald Schilian of Schilian & Watarz, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.